Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 08 March 2021, independent Claims 1 and 7 were amended to require that the water-soluble polyalkylene copolymer have a viscosity of 1000 to 1500 cSt at 40°C, and the polyethylene oxide/polypropylene oxide have a viscosity in the range from 1000 to 54,000 cSt at 40°C.  This patentably differs from the applied prior art reference to GOYAL et al (US 2019/0292477) which discloses that the polyalkylene glycol base oil has a viscosity at 40°C of from about 20 to 700 cSt.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
March 16, 2021